DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 12/08/2020; claim(s) 1-9 is/are pending herein; claim(s) 1 & 7 is/are independent claim(s).
Specification
The disclosure is objected to because of the following informalities:
In page 34, line 18, a period punctuation is missing after the phrase “run-out risk”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) (see, fig. 4 & page 27, 1lines 1-8) in claims 1- 9 are:
“a selector”
“a scheduler”
“a request processor”
a first estimator
a second estimator
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1- 6 & 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of co-pending Application No. 17/110975 in view of  Woody et al. [Woody] (US 20090091291 A1) as fully shown and discussed below. 
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1, 
Instant application: 17/115,009
Co-pending application: 17/110975
Remarks
Claim 1, A server usable in a power management system including a plurality of power storages, each of the plurality of power storages carrying out at least one of external charging and external power feed, the external charging being charging of the power storage with electric power supplied from outside, the external power feed being supply of electric power from the power storage to outside, the server comprising:
Claim 1, A power management system comprising: a plurality of power storages; and a server, each of the plurality of power storages carrying out at least one of external charging and external power feed, the external charging being charging of the power storage with electric power supplied from outside, the external power feed being supply of electric power from the power storage to outside, the server including
Claim 1 recites a server to be used with power storages
a selector that selects at least one of the plurality of power storages;
the server including a selector that selects at least one of the plurality of power storages,
anticipated
a scheduler that makes a schedule for the selected power storage
a scheduler that makes a schedule for the selected power storage, ,
anticipated
and a request processor that requests a user of the selected power storage to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule
and a request processor that requests a user of the selected power storage to control at least one of the external charging and the external power feed in accordance with the made schedule
anticipated
wherein the server obtains power run-out information that indicates power run-out risk for each power storage, and.
wherein the server obtains for each power storage, desire information that indicates at least one of a first desire level and a second desire level, the first desire level indicating a level of user's desire for suppression of deterioration of the power storage, the second desire level indicating a level of user's desire for acquisition of an incentive for meeting a request, 
The desired operation of the claim 1 of the co-pending applicant can suggest “power run-out information” of the instant claim.
carries out at least one of selection of the power storage and making of the schedule in accordance with a type of a request based on the obtained power run-out information
carries out at least one of selection of the power storage and making of the schedule based on the obtained desire information.
suggested





Therefore, as clearly outlined above table, the claim 1 of the co-pending application’975 clearly teaches/suggests each and every element of the claim 1. Examiner acknowledges that the “desired information” of the co-pending application may or may not be akin to claimed “power run-out information” therefore claim 1 of the co-pending application fails to anticipate the claim 1 of the instant application.  
However as fully discussed below under art rejection, Woody teaches a server [“remote command center”] that obtains power run-out information [“send priority data that indicates an urgent charging need” by considering SOC or SOH and other influencing factors] that indicates power run-out risk for each power storage, and carries out at least one of selection [“remote command center can be configured to favor plug-in vehicles that send priority data”]  of the power storage and making of the schedule in accordance with a type of a request based on the obtained power run-out information (Fig. 1, [0046- 0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Woody and Claim 1 of the co-pending application’975 because they both are related to a power management system for pluralities of power storages and a server and (2) modify the server of claim 1 of the co-pending application’975 to additionally obtain power run-out information and use this information to select one of the power storages and making the schedule as in Woody. Doing so the server can favor charging/discharging of one or more power storages based on the obtained power run-out risk to best allocate the power in the pluralities of power storages (Woody, [0022]). As such, claim 1 of the instant application is unpatentable over claim 1 of co-pending Application No. 17/110975 in view of  Woody et al.
Similarly claims 2- 6 of the instant application are unpatentable over claim 1 of co-pending Application No. 17/110975 in view of  Woody et al because the features that are lacking in claim 1 of the co-pending application’975 are cured by Woody as elaborated below under art rejection section.
Similarly claim 9 of the instant application is unpatentable over claim 11 of co-pending Application No. 17/110975 in view of  Woody et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woody et al. [Woody] (US 20090091291 A1) in view of Nishita et al. [Nishita] (US 20220048399 A1, Filing Date: 2019-02-04).
Regarding claim 1, Woody  teaches/suggests a server [Fig. 1, remote command center 112+power utilities control center 110] usable in a power management system [system 100] including a plurality of power storages [batteries of each of the vehicles, e.g., “onboard storage systems of plug-in vehicles 102” that are shown in fig. 2 in greater details], each of the plurality of power storages carrying out at least one of external charging and external power feed, the external charging being charging of the power storage with electric power supplied from outside [charging of the vehicles from power of the power grid architecture], the external power feed being supply of electric power from the power storage to outside (Fig. 1, [0026-0032]), the server comprising: 
a) a selector that selects at least one of the plurality of power storages [“Onboard energy storage system 202”] ([0031, 0033]); 
b) a scheduler that makes a schedule [“remote command center 112 can generate a charging schedule for plug-in vehicles 102 coupled to power grid architecture 104”] for the selected power storage ([0031, 0059]); and
c) 
 the server obtains [“the charge request may convey any of the following items, without limitation…remote command center can process the received charge request and any relevant data associated therewith”] power run-out information [any received information that can be used to “influence the decision to enable charging or disable charging” such as “SOC or SOH”, urgent charging, “priority data”] that indicates power run-out risk [“plug-in vehicles that send priority data that indicates an urgent charging need” and “telematics system module can then send the SOC/SOH data, GPS-based vehicle location data, and other data to a remote command center”] for each power storage, and carries out [“power companies, which then utilize this information to control, manage, and regulate the charging of vehicles” such as sending “the type of charge command transmitted to the plug-in vehicle”] at least one of selection [“configured to favor plug-in vehicles”] of the power storage and making of the schedule [sending various commands for enabling, disabling and re-enabling] in accordance with a type of a request based on the obtained power run-out information ([0021-0022, 0044-0050], fig. 3, claim 4).
Woody teaches:
[0045] The remote command center can process the received charge request and any relevant data associated therewith to determine whether to charge the onboard energy storage system of the plug-in vehicle.

[0046] Another influencing factor is the priority data received from the plug-in vehicle. The priority data can be automatically generated by an onboard subsystem or it can be entered/selected by the operator of the plug-in vehicle using an appropriate user interface. The illustrated embodiment of process 400 analyzes the charging priority data (task 410) as an additional data point that influences the determination of whether or not to charge the plug-in vehicle. Thus, the remote command center can be configured to favor plug-in vehicles that send priority data that indicates an urgent charging need over plug-in vehicles that do not send any priority data, and over plug-in vehicles that send priority data that indicates a less urgent need to charge.

While Woody teaches its server determining a plan/schedule to perform at least a charging or discharging and executing the plan based on the obtained power run-out information, it does not clearly teach the server to also comprise a request processor that requests a user of the selected power storage to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule. 
Nishita is directed to a server [e.g., system 101] configured to create a charging/discharging plan for one or more external chargers [charging/discharging units 104s] for one or more electric vehicles [EV 105] including corresponding power storage(s) (Abstract, fig. 1). Specifically, Nishita teaches a server [“energy management system 101”, analogous to Woody’s remote command center 112] comprising:
a scheduler that makes a schedule [“a charging/discharging plan for the EV battery”] for the selected power storage [storage battery of the EV 105, analogous to one of the electric/plugged in vehicle of Woody] ([0057]) and a request processor [“charging/discharging plan notification unit 206”] that requests a user of the selected power storage to promote [“notifying a mobile terminal owned by the EV user, or notifying, instead of the EV user”] the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule ([0063-0064, 0069, 0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nishita and Woody because they both are related to creating charging/discharging schedules by considering various obtained information for one or more chargers corresponding with one or more electric vehicles and (2) modify the server of the Woody to additionally include a request processor that can request/inform user of the selected power storage (of the EV) to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule as in Nishita. Doing so the user of the selected power storages of the electric vehicles can be notified of the availability of created optimum charging/discharging schedule which to lead to further user convenience (Nishita, [0250]).

Regarding claim 2, Woody further teaches the server according to claim 1, wherein when the selector selects a power storage [electric vehicle with an battery] requested to suppress the external charging or carry out the external power feed by the request processor, the selector preferentially [“favor plug-in vehicles that send SOC/SOH data that indicates are relatively low charge condition”] sequentially selects the power storage lower in power run-out risk ([0046- 0047]).

Regarding claim 3, Woody further teaches the server according to claim 1, wherein when the scheduler makes a schedule for issuing a request for suppressing the external charging or carrying out the external power feed, the scheduler makes the schedule [using “priority data” and other “influencing factor”] such that a power storage lower in power run-out risk among the selected power storages starts earlier the request for suppressing the external charging or carrying out the external power feed ([0046- 0047]).
Regarding claim 4, Woody further teaches the server according to claim 1, wherein when the selector selects a power storage requested to promote the external charging by the request processor, the selector preferentially sequentially selects the power storage higher in power run-out risk ([0046-0052]).
Regarding claim 5, Woody further teaches the server according to claim 1, wherein when the scheduler makes a schedule for issuing a request for promoting the external charging, the scheduler makes the schedule such that a power storage higher in power run-out risk among the selected power storages starts earlier the request for promoting the external charging ([0044- 007]).

Regarding claim 6, Woody in view of Nishita further teaches/suggests the server according to claim 1, wherein the plurality of power storages [items 202 of each vehicles 102s] are mounted on a plurality of mobile bodies, respectively (Fig. 1-2 of Woody), and 
the server comprises a first estimator [portion of the server in Woody and Nishita that uses various influencing factors to generate charging enabling/disabling commands (schedules)] that estimates the power run-out risk [“charge request” including various information such as urgency, SOH, SOC, “other data” to make charge/discharge plan/schedule] for each mobile body based on at least one of2 long-distance travel capability [“travel distance and a travel time of a travel route” of Nishita using as example of Woody’s “other data” of para. 0021], charging capability [“other data”], a current position [GPS], a next travel distance next departure time, a next travel route, and remaining energy for traveling for each mobile body (Woody, fig. 1, [0044-0050] and Nishita, [0069, 0137]).
Regarding claim 7, the rejection of claim 1 is incorporated. Therefore, in summary, Woody further teaches a server [items 110+ 112, fig. 1] usable in a power management system [item 100] including a plurality of power storages [batteries (like item 202 shown in fig. 2) of each vehicle 102], each of the plurality of power storages carrying out at least one of external charging [energy storage systems 202 is being charged using the power from power sources 108 which is external to the vehicles] and external power feed, the external charging being charging of the power storage with electric power supplied from outside, the external power feed being supply of electric power from the power storage to outside, the plurality of power storages being mounted on a plurality of mobile bodies, respectively, the server comprising: (figs. 1- 2);
 a selector that selects [“remote command center can be configured to favor plug-in vehicles”] at least one of the plurality of power storages, a scheduler that makes a schedule [sending of the various charge enable/disable commands] for the selected power storage (Fig. 3, [0045-0052], claim 4), 
 obtains information [information sent (“send the SOC/SOH data, GPS-based vehicle location data, and other data to a remote command center”) from the vehicles] on at least one of long-distance travel capability, charging capability [“the charge capability indicating the amount of energy the system”], a current position [“the vehicle location data”], the favoring the charging before or after is based on the received various influencing information/factor from the vehicle and status of the power grid such as SOC or SOH or urgency] of the power storage and makes of the schedule in accordance with a type of a request based on the obtained information ([0021, 0044-0052]).
Woody does not teach features shown above with strikethrough emphasis. That is Woody does not clearly teach using of a request processor and the server also obtaining the information about next travel distance and travel route as shown above with strikethrough emphasis.
Nishita is directed to a server [e.g., system 101] configured to create a charging/discharging plan for one or more external chargers [charging/discharging units 104s] for one or more electric vehicles [EV 105] including corresponding power storage(s) (Abstract, fig. 1). Specifically, Nishita teaches a server comprising:
a scheduler that makes a schedule [“creates a charging/discharging plan for the EV battery”] for the selected power storage and a request processor [“notification unit 206”] that requests a user of the selected power storage to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule ([0064, 0069]),
 wherein the server obtains information on at least one of a next travel distance [“travel distance and a travel time of a travel route”], next departure time [“planned departure date”], a next travel route [“travel distance and a travel time of a travel route”], and carries out at least one of selection of the power storage and making [“the charging/discharging plan creation unit 205 calculates the charging/discharging plan”] of the schedule in accordance with a type of a request based on the obtained information (Fig. 1, [0091, 0135-0137]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Nishita and Woody because they both are related to creating charging/discharging schedules for one or more chargers corresponding with one or more electric vehicles and (2) modify the server of the Woody to additionally include a request processor that can request/inform user of the selected power storage (of the EV) to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the made schedule and additionally obtain information about next travel distance and next travel route as example “other data” as performed by Nishita’s energy management system 101. Doing so the user of the selected power storages of the electric vehicles can be notified of the availability of created optimum charging/discharging schedule which to lead to further user convenience (Nishita, [0250]). Furthermore, doing so additional information of next travel distance and departure time can be used as influencing factors by the remote command center 112 before deciding which vehicle can receiver charge earlier so that the vehicle that needs long travel distance can leave home early thereby further enhancing the user satisfaction as can be clear to PHOSITA.

Regarding claim 9, Woody in view of Nishita further teaches/suggests a power management system comprising: 
the server according to claim 1 (fig. 1 of Woody and Nishita);
a plurality of vehicles [vehicles 102s], the plurality of power storages being mounted on the plurality of vehicles, respectively (Figs. 1-2 of Woody),
 a plurality of power facilities [chargers 122 or the homes/facilities 102 that includes external chargers 122] electrically connectable to the plurality of vehicles, respectively (fig. 1 of Woody and Nishita); and 
a power grid [power grid architecture 104+ power sources 108] that supplies electric power to each of the plurality of power facilities (fig. 1 of Woody), 
wherein the request processor [“notification unit 206”] transmits a signal to at least one of communication equipment mounted on the vehicle and a portable terminal carried by a user of the vehicle, the signal requesting the user of the vehicle to promote the external charging, suppress the external charging, or carry out the external power feed in accordance with the schedule (Nishita, [0064]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Nishita as applied to claim 1 above, and further in view of Baughman et al. [Baughman] (US 20180262016 A1).
Regarding claim 8, Woody in view of Nishita further teaches/suggests a power management system comprising:
the server [items 110+112 of Woody] according to claim 1 (Fig. 1), and
 a plurality of mobile bodies [vehicles 102, fig. 1 of Woody], 
the plurality of power storages [onboard energy storage system 202, fig. 2 of Woody] being mounted on the plurality of mobile bodies, respectively (fig. 2 of Woody), 
wherein  each of the plurality of mobile bodies 
	Woody in view of Nishita is silent on stating its each of the mobile bodies to include a second estimator to estimate the power-run out risk as shown above with strikethrough emphasis. Put differently, Woody in view of Nishita does not expressly teach how (automatically or a user performing a request) its vehicle can know whether they are in risk of power run-out or not.
	Baughman is directed to managing power consumption in one or more mobile bodies ([0001- 0002]). Specifically, Baughman teaches one or more mobile bodies [“portable devices”] including a second estimator [“cognitive application” with RNN shown in fig. 2] that estimates the power run-out risk of each of the plurality of mobile bodies based on various information including current position, charging capabilities of the mobile bodies to ensure continued operability (Fig. 5, [0013, 0019, 0027, 0042, 0048]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Baughman and Woody in view of Nishita they both are related to identifying power-out risks for the mobile bodies that completely dependent on battery power and (2) modify the each of the vehicles of Woody in view of Nishita to use a second estimator to estimate the power run-out risk based on at least one of long-distance travel capability, charging capability, a current position, a next travel distance, next departure time, a next travel route, and remaining energy for traveling of the mobile body as suggested by Baughman. Doing so the vehicles of Woody in view of Nishita can automatically determine whether its mobile bodies are in risk of power-out and can not only automatically request for power charging with higher priority but also can take one or more mitigating actions (Baughman, [0028, 0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Gao (WO 2016169515 A1) teaches a server configured to select a vehicle for early charging out of many vehicles based on calculated power run-out risk [“urgency of the power-changing time” and/or “scores”] (Figs. 125-126, Steps 524e“the power change request is scored B1 based on the type of user of the electric vehicle. The power-request request is scored B2…”).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “each component above is implemented by the processor of controller 31 shown in Fig. 2 and a program executed by the processor without being limited as such, each component above may be implemented by dedicated hardware (electronic circuitry)” 
        2 The at least one of is interpreted as to require each of the elements.